Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/8/2021 has been entered.

Status of the application
3.	Claims 1, 3-20, 22-30 are pending in this application.
Claims 11-20 have been withdrawn. 
Claims 2, 21 have been cancelled.
Claims 1, 3-10, 22-30 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed

subject matter sought to be patented and the prior art are such that the subject matter
as a whole would have been obvious at the time the invention was made to a person
having ordinary skill in the art to which said subject matter pertains. Patentability shall
not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

6. 	Claims 1, 3-6, 10, 22-30 are rejected under 35 U.S.C. 103(a) as
being unpatentable over Yang (US 2007/0141198) in view of Pappas et al. USPN
5534281 and further in view of Ream et al. US 2002/0114863 and further in view of Hergeth et al. USPN 4040948 and evidence given by De Lange et al. (USPN 2038648).

7. 	Regarding claim 1, claim 1 recites a method for applying print to at least one
chewing gum surface, the method comprising:

having at least one printable surface, said chewing gum sheet having a desirable
thickness;
(ii) providing a print roller;
 (iii) resurfacing said at least one printable surface at least one chewing gum via a resurfacing device, wherein said resurfacing device includes a plurality of rollers arranged in series, at least one of said plurality of rollers is configured to contact an entirety of said at least one printable surface and resurfacing said at least one printable surface includes removing gum material from said at least one printable surface,
(iv) transporting said at least one chewing gum sheet towards said print
roller via a transporting surface;
(v) providing a gap between said print roller and said transporting surface, said
gap having a height less than 80% of the thickness of said at least one chewing gum
sheet;
(vi) moving said at least one chewing gum sheet through said gap such that the
thickness of the at least one chewing gum sheet is compressed by at least 20% within
the gap;
(vii) printing indicia on said chewing gum sheet via said print roller during said
moving of said at least one chewing gum sheet through said gap; and
(viii) compressing said at least one chewing gum sheet during said moving of
said at least one chewing gum sheet through said gap, said ‘compressing occurring
simultaneously’ with said printing.
Yang et al. discloses the multilayered confectionery product is made by co-

belt ([0024], [0025], [0095]) and can be sheeted , stamped, pressed, or printed thereon
([0056)).
However, Yang et al. is silent specific claim limitations of claim 1 (ii) - (viii) and
part of claim 1 (i).
Ream et al. discloses that the gum sheet can be made by forming a chewing
gum composition to a chewing gum sheet having desired thickness and at least
one printable surface (in Ream et al. Fig 9 and [0041], [0042]) to meet claim 1 (i). Ream
et al. also discloses that the chewing gum is passed through a suitable printing press
to print on the surface of chewing gum sheet ([0011)).
One of ordinary skill in the art would have been motivated to modify Yang et al. to
make chewing gum sheet from chewing gum composition as taught by Ream et al.
([0041], [0042], and [0050]) so as to make smaller sheets of individual pieces
of chewing gum product ([0045)).
Pappas et al. discloses that the printing roller is used to print dough sheet of any
type of surface with high resolution (col 6 lines 50-58) and placed in contact with
the advancing dough sheet and subsequently the printing roller is placed in
peripheral contact with the inking roller to begin the printing operation (col 20 lines 61 -
66) to meet claim 1 (ii). Pappas et al. also discloses that the printing roller is an
adjustable pressure printer roller (col 15 lines 20-30) and pressure between the printing
roller 30 and the dough sheet 20 can be adjusted by rotating adjusting nut 38 acting as
stops for the support arms 24 as shown in fig 2 (col 15 lines 22-24) in order to have the
good image after printing operation.

“specific amount of gap having a height less than 80%” and compressed thickness by
“at least 20% within the gap” by adjusting the desired printing pressure (in Pappas et al.
col 15 lines 22-24), in order to have the good image after printing operation claimed
product as claimed in claim 1 (v), (vi).
It is also to be noted that it would have been obvious that the method and
apparatus would perform the step of “printing indicia on said chewing gum sheet
via said print roller during said moving of said at least one chewing gum sheet through
said gap” as claimed in claim 1 (vii).
Pappas et al. also discloses that the printing roller is used to print dough sheet of
any type of surface with high resolution (col 6 lines 50-58) and placed in contact with the
advancing dough sheet and subsequently the printing roller is placed in peripheral
contact with the inking roller to begin the printing operation (col 20 lines 61 -66). Pappas
et al. also discloses that the printing roller is an adjustable pressure printer roller (col 15
lines 20-30) and pressure between the printing roller 30 and the dough sheet 20 creates
compression and it can be adjusted by rotating adjusting nut 38 acting as stops for the
support arms 24 as shown in fig 2 (col 15 lines 22-24) in order to have the benefit of
both the steps of “compressing occurring simultaneously with said printing” as claimed
in claim 1 (viii).
Absent showing of unexpected results, “the specific amount of gap having a
height less than 80%” and compressed thickness by at least 20% within the gap” is
not considered to confer patentability to the claims. As the desired final thickness are
variables that can be modified, among others, by rotationally adjusting nut 38 acting

precise compression of the thickness would have been considered a result effective
variable by one having ordinary skill in the art at the time the invention was made. As
such, without showing unexpected results, the claimed amount cannot be considered
critical. Accordingly, one of ordinary skill in the art at the time the invention was made
would have optimized, by routine experimentation, the amount of compression in Yang
et al. in view of Pappas et al., to amounts, including that presently claimed, in order to
obtain the desired effect e.g. desired compressed thickness (In re Boesch, 617 F.2d.
272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general
conditions of the claim are disclosed in the prior art, discovering the optimum or
workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the invention was made would have been
motivated to modify Yang et al. in view of Ream et al. by including the teaching
of Pappas et al. so that gum sheet 20 can be adjusted by rotating adjusting nut 38
acting as stops for the support arms 24 as shown in fig 2 of Pappas et al. (col 15 lines
22-24), i.e. adjustable pressure printer roller (and pressure creates compression) of
Pappas et al. in order to have the benefit of compression and printing together to meet
the claim limitation of “compressing occurring simultaneously with said printing” as
claimed in claim 1.
Regarding amended claim 1 (iii), it is to be noted that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction 
Ream et al.’863 , therefore,  specifically silent about “resurfacing device includes a plurality of rollers arranged in series”.
Hergeth et al.  discloses that the method can include  de-dusting connected to brush-rollers in order to loosen the compressed flocks or adhered particles (Hergeth et al. col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface. 
Therefore, the two brush rollers of Hergeth et al. which functions as resurfacing device can resurface the entire surface of the gum sheet in order to have a uniform loosening of the adhered particles all over the surface of the gum sheet to make smooth gum sheet product.
	One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Ream et al. ‘863 to include the teaching of Hergeth et al. to arrange two additional brush rollers in addition to the two de-dusting stations of Ream et al. ‘863 in order to loosen the compressed flocks or adhered particles (col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface.
Even if Hergeth et al. does not specifically mention the brush roller used in chewing gum apparatus, however, Hergeth et al. discloses that Hergeth et al. discloses that de-dusting can be connected to another brush-roller in order to loosen the compressed flocks or adhered particles (col 5 lines 65-68 and col 6 lines 1-5) as discussed above. Therefore, the teaching of Hergeth et al. can be used to modify Yang et al. in view of Ream et al. ‘863 because Ream et al. ‘discloses de-dusting apparatus used for making chewing gum as discussed above.

It is also to be noted that even if the amendment now recites “removing gum
material’, removing starch and gum material is not considered different. The reason is
it is the adherence of a particle. However, the strength of adherence of a particle
can differ. Ream et al. discloses that the brush is powered with motor ([0057],
[0059]). Therefore, the disclosure by Ream et al. that the brush is powered with motor
and which rotates in an opposite direction of the conveyor belt ([0057], [0059] of prior art
by Ream et al. (US 2002/01 14863).
Even if Ream et al. ‘863 and Hergeth et al. are silent about specific brush, however,  the specific phrase “resurfacing device” as claimed in amended claim 1, it is to be noted that it is a matter of different types of brushes e.g. soft vs hard brush as evidenced by applicants own specification (in PGPUB [0027] e.g. “the brush 40 of the de-dusting apparatus 14 can be used on the resurfacing brushes 50” and in [0028], it recites that resurfacing brushes 50 has hardness specificity) which determines the functionality whether it will de-dust or resurface by removing gum material from said at least one printable surface via an abrasive material' It is also evidenced by De Lange et al. that the electrically driven machine containing brush connected to motor are used to
resurface the material (USPN 2038648) (in page 1, col 1 lines 22-25, resurfaced using

concept and it is the simple optimization step to optimize the force to be applied by the
motor driven brush to resurface the printable surface by removing gum material via an
abrasive material.
Therefore, it is within the skill of one of ordinary skill in the art to by optimize the
operation which will optimize the type of brass, the proper rotational force and
alignment etc. and will set force necessary to remove stronger adhered particles also
(e.g. gum material) in order to remove adhered pieces of gum also. As the type of
brass, the proper rotational force and alignment etc. that can be modified, among
others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of
rotational forces, the precise amount would have been considered a result effective
variable by one having ordinary skill in the art at the time the invention was made. As
such, without showing unexpected results, the claimed functionality of de-dusting and
resurfacing devices cannot be considered critical.
Accordingly, one of ordinary skill in the art at the time the invention was made
would have optimized, by routine experimentation, the de-dusting operation and
resurfacing operation by modifying the disclosed two de-dusting apparatus in Ream et
al. and Hergeth et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. De-dusting and resurfacing functions respectively (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, the disclosed 30a and 30 b of Ream et al. (at least in fig 10, 30a and

at least one printable surface via an abrasive material" and the two sets of de-
dusting apparatus can be used with brush-rollers of Hergeth et al. for the resurfacing purpose by just optimizing the type of brush, power of the motor and speed etc. by which both the actions can be performed sequentially.
It is also to be noted that the chewing gum sheet is transported from de-dusting
and resurfacing apparatus (with brush i.e. resurfacing device) to the printer roller (in Fig 9 of Ream et al.) and therefore meet the claim limitation of “Transporting...... print roller via a transporting surface” as claimed in amended claim 1 (iv).
Therefore, two de-dusting steps in combinations with two additional brush rollers of Hergeth et al.  with the devices with the multifunctional characteristics features of having two types of brushes performing de-dusting and resurfacing of the sheet surface by making the surface smoother with the residual removal of the dusting agent from the surface of the sheet. Therefore, the residual dust is removed by the second de-dusting operation as disclosed by Ream et al. ‘863 ([0056], [0057]) and ‘resurfacing device’ reads on second de-dusting device as disclosed by ream et al. ‘863 ([0057]). As the two de-dusting apparatus are placed prior to printing and the second de-dusting can function as resurfacing device as discussed above, therefore, it reads on "resurfacing device is in between de-dusting device and printing device" as claimed in claim 1.
One of ordinary skill in the art before the invention was made would have been
motivated to modify Yang et al. in view of Pappas et al. prior to ‘printing and compression simultaneously’ to include the teaching of Ream et al. ‘863 with the
steps of dusting step (in Ream et al. [0011]) to dust the gum sheet and transported to

and compression simultaneously’ step in order to have the benefit of non-sticking
effect during printing with compression.

8. 	Regarding claims 3, 4, as discussed above, it is within the skill of one of
ordinary skill in the art to optimize the gap to ‘achieve compression of 20%’ and it is well
-understood that the compression 20% can be achieved if the gap is 80% of the
thickness of the chewing gum sheet which reads on claim 4 and it encompasses the
range of “at least 40% gap".

9. 	Claim 5 recites “The method of claim 1, further including:
(i) Dusting a chewing gum composition with a powdered anti-sticking agent
upstream of said forming;
(ii) Cutting said at least one chewing gum sheet into a plurality of chewing gum
sheets each including said at least one printable surface;
(iii) Transporting said plurality of chewing gum sheets in series to a dedusting
device disposed between said forming and said printing;
(iv) Removing at least a substantial amount of said powdered anti
sticking agent from said at least one printable surface of each of said plurality of sheets
via said dedusting device;
(v) transporting said plurality of chewing gum sheets in series to resurfacing
device disposed between said de-dusting device and said printing;
(vi) Scoring said plurality of chewing gum sheets via a scoring device disposed

 (vii) stacking each of said plurality of chewing gum sheets on individual
trays; and cutting at least one of said chewing gums sheets into chewing gum pieces
for packaging of said chewing gum pieces downstream of said stacking.
Yang et al. in view of Pappas et al. and Ream et al.’863 disclose that the
printable edible substrate can be gum sheet and gum sheet can be made from
chewing gum composition to a chewing gum sheet having at least one printable surface
(in Ream et al. Fig 9 and [0041], [0042)).
Yang et al. in view of Pappas et al. and Ream et al. ‘863 are silent about (a) the
steps of claim 5 (ii) to (vi) above are performed prior to ‘printing and compression
simultaneously’ step of claim 1 and (b) steps of claim 5 (vil) and (viii).
Ream et al. ‘863 discloses that the cooled sheets are used ([0011 ]) to dust using
dusting apparatus 17 which is placed to dust with a minimal amount of starch to the
gum sheet ([0043]) to meet claim 5 (i).
Ream et al. ‘863 also discloses that followed by dusting, the thin sheet 20 are cut
into plurality of small sheets 22 ([0045]) to meet claim 5 (ii).
Ream et al. ‘863 also discloses de-dusting the gum sheets 22 in order to remove
excess dusting necessary for printing ([(0056]) and the gum sheets are printed after
leaving the de-dusting station ([0058]) to meet claim 5 (ili) and (iv).
It is to be noted and as discussed above, that Ream et al.’863 also discloses that
there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which
removes excess dusting agent the de-dusting unit is connected to rotating brush which
rotates opposite to the direction of the travelling conveyor belt and in conjunction to

agent ([0058]) and it is connected to a vacuum system ([0056], [(0057]).
Even if Ream et al. ‘863 is silent about the specific phrase “resurfacing device”
as claimed in claim 5, it is also to be noted that and as discussed above, additional the brush rollers arranged after the  de-dusting apparatus as disclosed by Hergeth et al.  (col 5 lines 65-67 and col 6 lines 1-5)  the chewing gum sheet is transported from de-dusting (with two types of brushes for de-dusting and resurfacing purposes) to the printer roller (in Fig 9 of Ream et al.) and therefore meet the claim limitation of “Transporting said plurality.... said de-dusting device and said printing;” as claimed in amended claim 5 (v).
Ream et al. ‘863 discloses the scoring step after printing using scoring device
(Fig 10, scoring device #40 is downstream of printing device) ([0070]) to meet claim 5
(vi).
Ream et al. ‘863 also discloses that the sheets 22 may or may not be (i.e. all
options) cut or divided, and scored, therefore, it meets ‘scoring followed by last step of
cutting’, as desired in claim 5. Ream et al.’863 also discloses that the cut up pieces
slide onto an extended conveyor belt 42 and they are stacked after drying and further
packaged ([0071]) to meet claim 5 (vii).
One of ordinary skill in the art before the invention was made would have been
motivated to modify Yang et al. in view of Pappas et al. prior to ‘printing
and compression simultaneously’ to include the teaching of Ream et al. ‘863 with the
steps of dusting step (in Ream et al. [0011]) to dust the gum sheet and transported to
conveyor to incorporated dusting and de-dusting steps prior to ‘printing

effect during printing with compression.

10.	 Regarding claim 6, it would have been obvious that the resurfacing prior to printing provides removal of residual dusting agent; therefore, “reducing topological variations” as claimed in, claim 6.

11. 	Regarding claim 10, it is also to be noted that one of ordinary skill in the art would
have been motivated to adjust the height of gap and the thickness of the chew ing gum
sheet in away so that the gap height is less than the thickness of the gum sheet in order
to achieve the desired degree of compression of the chewing gum sheet thickness by
print roller (in Rappas et al., col 15 lines 20-30 e.g. ‘printing pressure’) for quality
printing (in Pappas etal., col 15 lines 20-30 e.g. ‘printing pressure’) for quality printing
and col 21 lines 9-10).

12.	 Regarding claims 22-23, even if Yang et al. in view of Pappas et al. and Ream et al. and Hergeth et al. are silent about “achieving a desired surface roughness’ as claimed in claims 22, 23, however, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the resurfacing parameters (e.g. type of brush, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) and the duration of time to resurface etc. in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force etc. that can be modified, among others, by selecting the desired type of 

13.	Regarding claims 24-25, even if Yang et al. in view of Pappas et al. and Ream et al. and Hergeth et al. are silent about achieving  the claimed gloss units as the desired  claimed ‘glossness’ as claimed in claims 24, 25, however, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the resurfacing parameters (e.g. type of brush, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) and the duration of time to resurface etc. in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force etc. that can be modified, among others, by 

14.	Regarding claims 26-27, even if Yang et al. in view of Pappas et al. and Ream et al. and Hergeth et al. are silent about achieving  the claimed visual analytical measurement of less than 75%  and  less than 60% as claimed in claims 26, 27, however, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the resurfacing parameters (e.g. type of brush, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) and the duration of time to resurface etc. in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force 

15.	Regarding claims 28, 29, it is to be noted and as discussed above, that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction to this, compressed air blown through pipe 63 which helps to brush-off starch i.e. dusting agent ([0058]) and it is connected to a vacuum system ([0056], [(0057]) to meet claim 28.

Therefore, the whole de-dusting plus resurfacing unit as disclosed by Ream et al. anf Hergeth et al. can be placed in a chamber having the facility to allow compressed air blown to brush-off the adhered materials. One of ordinary skill in the art can place the air jet in a proper place to support air flow as air jet to the de-dusting and resurfacing settings in order to achieve desired smooth surface. 

Regarding claim 30, it is to be noted that even if there is no disclosure , as such, of the claim limitation of “ wherein a coarseness of each of said plurality of rollers of said resurfacing device decreases along a path of movement of said chewing gum sheet”, however, it is understood that the more the degree of smoothness, the resurfacing roller brush could have been less coarse in order to exercise less force  and therefore, meets the claim 30 of the presently claimed invention.

16. 	Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Yang (US 2007/0141198) in view of Pappas et al. USPN 5534281 and further in
view of Ream et al. US 2002/0114863 (Ream ‘863) and Hergeth et al. USPN 4040948 as applied to claim 5 and further in view of Ream et al. US 2008/0152756 (Ream et al. 756).

17. 	Regarding claim 7, claim 7 recites:

plurality of chewing gum sheets is a first printable surface and an opposing second
printable surface, said first surface being printed on at said printer, the method further
including:
 (i) Transporting said plurality of chewing gum sheets from said printer roller to a
flipping device;
(ii) Flipping each of said plurality of chewing gum sheets via said flipping
device;
(iii) Transporting said plurality of chewing gum sheets in series to a
second resurfacing device;
(iv) Resurfacing said second printable surface of each of said plurality
of chewing gum sheets via said second resurfacing device;
(v) Transporting said plurality of chewing gum sheets to a second print
roller; and
(vi) Printing further indicia on at least a portion of said second printable
surface of each of said plurality of chewing gum sheets at said second print roller.
Yang et al. in view of Pappas et al. and further in view of Ream et al. ‘863 are
silent about the steps of claim 7 (i)-(iv).
Ream 756 discloses that carrier 344 which is a continuous conveyor ([0129], figs
9,10) transport the edible substrates 356 in the direction of arrow BB to print position AA
and followed by continuing to move to a discharge position CC where plurality
of compartments 368 picks up respective pieces from 354 ([0128]-[0133]) and follow
the path towards DD position to print the second surface using the second printer

serves to flip the sides of the gum pieces as disclosed by Ream 756 to meet claim 7 (i).
One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Pappas et al. 1 and further in view of Ream et al. ‘863 to include the teaching of
Ream 756 to print both sides of the chewing gum sheet in a continuous manner using a continuous machine. Regarding resurfacing, claim 7 depends on claim 5 and it is discussed in detail in claim 5. However, due to the printing second surface of chewing
gum, second sets of resurfacing and printer device is necessary.
Therefore, one of ordinary skill in the art would also have been motivated to
provide resurfacing the second printable surface of the gum sheet placing a
second resurfacing device in series prior to (second) printing device engaged to print
the second surface in order to have smooth surface for better print quality and also to
have the benefit of printing both sides of the chewing gum sheet in a continuous
manner using a continuous machine.
It is well understood that the combinations of prior arts of record have disclosed
the “transporting” and “printing with print roller’ and therefore, these steps (v) and (vi)
of claim 7 can be made in order to address transport to the second printing roller to
print with the second printer roller.
Therefore, it meets claim 7 (i) to (vi).

18. 	Regarding claim 8, claim 8 recites the method of claim 7, further including:
(i) Transporting said plurality of chewing gum sheets from said second print
roller;

device fora desirable amount of time;
(iii)  Allowing said indicia and said further indicia to dry via said disrupting; and
(iv) Transporting said plurality of gum sheets from said buffer device to said
scoring device after said desirable amount of time.
Yang et al. in view of Pappas et al. 1 and further in view of Ream et al. ‘863
disclose the drying operation can be performed by blowing air using a fan to dry
the print (Ream et al. ‘863 [0071]), therefore, it reads on “allowing to dry via said
disrupting’ and disruption is interpreted as fan drying step is disrupting the next step till
drying is complete to meet claim 8 (i) and (il). Ream et al. ‘863 also discloses the
scoring step after printing using scoring device (Ream et al. ‘863 Fig 10, scoring device
#40 is downstream of printing device) ([0070]) to meet claim 8 (iii) and the pieces are
stacked (Ream et al. ‘863 [0046)).
However, Ream et al. ‘863 is silent about “transporting said plurality of gum
sheets from said buffer device” as claimed in claim 8 (iv).
Ream et al. 756 discloses that the feeder 502 receives edible substrates after
two sides printing i.e. after second printing step in order to score and package
the material (Ream et al. 756, [0161], fig 19). Ream et al. 756 also discloses that
Feeder 502 is an alignment device or can be with an additional alignment device too
([0160], [0161]. Fig 19, e.g. #502, #522). Ream et al. 756 also discloses in another
embodiment that the feeder 434 can be in close contact to channel 436 ([0151]) Ream
et al. 756 also discloses that the device 400 includes feeder 434 which operates in
communication with channels 436 (i.e. alignment device also in fig 13) (Ream et al. 756

alignment device 522 which provides service to ensure that the ink indicia remains
intact and adheres to the edible substrate compartment 418 (Ream et al. 756 [0148], fig
13). Therefore, one of ordinary skill in the art can use the feeder 502 in fig 19 having all
these similar settings as it is with feeder 434 in fig 13 (Ream et al. 756, [0151 ]) in order
to place the sheet in a similar compartment 436 containing edible substrate 418 to dry
(Ream et al. 756 in fig 13, [0148], [0151]) after double printing and would be placed in
the channel compartment aligned to the pockets of the conveyor belt to ensure that the
ink indicia is dried and remains intact after second printing. Therefore, the feeder 502
with the alignment #522 (Ream et al. 756, Fig 19) which can be designed as to the
feeder and the channel compartment #436 (Ream et al. 756, #434, #436 fig 13) would
read on ‘buffer device’ as claimed in claim 8. One of ordinary skill in the art would have
been motivated to include the teaching of placing the sheets in a compartment to dry
followed by transporting using conveyor (Ream etal. 756, [0148], [0161]) as taught by
Ream et al. 756 into the downstream of scoring device followed by stacking step of
Ream et al. ‘863 ([0070], [0071]) in order to have optimal drying during transition to
scoring device from buffer apparatus.
It is also to be noted that the buffer device is defined in the specification as buffer
station (in specification [0060]) which accepts the sheets vertically and allow the print
indicia to dry (in specification [0060]) which correlates with the alignment
/channel compartment as disclosed by Ream 756.

19.	 Regarding claim 9, Ream et al. ‘863 discloses that the pieces are inspected

sheets based on the “print quality" as claimed in claim 9.

Response to arguments
20. 	Applicants arguments and amendments with the new claims have been considered. 
Applicants primarily argued that the two de-dusting apparatus do not perform de-dusting and resurfacing the whole sheet twice i.e. uniformly because there is an area with hold down fingers under  brush which prohibits the de-dusting that area. Therefore, this small areas may be treated once but are not treated twice which does not make a uniform smooth surface.
In response, examiner used a new secondary prior art by Hergeth et al. USPN 4040948 who discloses that the method can include  de-dusting connected to brush-rollers in order to loosen the compressed flocks or adhered particles (Hergeth et al. col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface. 
Therefore, the two brush rollers of Hergeth et al. which functions as resurfacing device can resurface the entire surface of the gum sheet in order to have a uniform loosening of the adhered particles all over the surface of the gum sheet to make smooth gum sheet product.
	One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Ream et al. ‘863 to include the teaching of Hergeth et al. to arrange two additional brush rollers in addition to the two de-dusting stations of Ream et al. ‘863 in 
Applicants’ amendments and new claims have also been addressed.
The rejection is made as non-final. 

Conclusion
20.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792